FILED
                            NOT FOR PUBLICATION                              DEC 13 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10452

              Plaintiff - Appellee,               D.C. No. 2:10-cr-00066-GEB-1

  v.
                                                  MEMORANDUM *
GEORGE CRAMER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                      Argued and Submitted December 6, 2011
                             San Francisco, California

Before: O’SCANNLAIN and BERZON, Circuit Judges, and LASNIK, District
Judge.**

       George Cramer contends that the evidence presented at his trial was

insufficient to convict him of three counts of willfully allowing his livestock to

graze, without a permit, on lands administered by the Bureau of Land

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Robert S. Lasnik, District Judge of the U.S. District
Court for the Western District of Washington, sitting by designation.
Management. See 43 C.F.R. §§ 4140.1(b)(1)(i), 4170.2-1. We disagree.

Considered in the light most favorable to the United States, the evidence presented

at trial was adequate to allow a rational trier of fact to find the essential elements of

each count of unlawful grazing beyond a reasonable doubt. See United States v.

Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc).

      Cramer also contends that the magistrate judge erred by admitting evidence

of prior instances of uncharged grazing. Again, we disagree. That evidence was

admissible under Federal Rule of Evidence 404(b), and the magistrate judge did

not err in concluding that the United States gave Cramer adequate pretrial notice of

the evidence. See United States v. Beckman, 298 F.3d 788, 794 (9th Cir. 2002).

      AFFIRMED.




                                            2